Citation Nr: 0523837	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971, and from February 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for PTSD, and assigned an initial evaluation of 10 percent, 
effective June 16, 1998.

In August 2003, the Board remanded the veteran's claim to the 
RO for additional development.  By an October 2003 rating 
action, the RO assigned a 30 percent evaluation for the 
service-connected PTSD, effective June 16, 1998.  As the 30 
percent evaluation is less that the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In an August 2005 written argument to the RO, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
consideration.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
flashbacks, depression, impaired judgment, obsessive thoughts 
and rituals, disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.




CONCLUSION OF LAW

An evaluation of 50 percent for PTSD is warranted from June 
16, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  When, 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994) (DSM-IV)).  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score of 41 - 
50 is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  Under DSM IV, GAF scores above 60 suggest 
symptomatology ranging from moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers) 
(GAF 60), to mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well (GAF 
70).  Id.

By a July 1999 rating decision, the RO granted service 
connection for PTSD, and assigned an initial 10 percent 
evaluation, effective June 16, 1998.  At that time, the RO 
based their decision on service personnel records, reflecting 
that the veteran had served as a radio operator in June 1970 
under combat conditions.  The RO also based their decision on 
numerous VA and private treatment, examination and 
hospitalization reports, dated from June 1998 to May 1999, 
reflecting that the veteran had received treatment for his 
PTSD symptoms which included, but were not limited to, 
flashbacks, nightmares, impaired impulse control, 
hypervigilance, difficulty with concentration, low energy, 
sleep disturbance, and impaired social relationships, 
especially with his spouse.  These clinical reports also 
revealed that the veteran had clear and coherent speech that 
was of a normal rate and volume.  His thoughts were organized 
and goal-directed.  His memory, orientation and concentration 
were intact (see January 1999 VA examination report).  It was 
also noted that the veteran had been employed as a 
corrections officer at the Department of Corrections for the 
State of Michigan since 1985, that he enjoyed outdoor 
activities and lifting weights and that he had faced 
misdemeanor charges for a personal assault charge.  Finally, 
GAF scores ranging from 45/55 to 75 were recorded (see 
October 1998 and February 1999 VA hospitalization and 
examination reports, respectively).  

Following the July 1999 rating action, the veteran testified 
at the RO in Detroit, Michigan, and gave testimony regarding 
his claim, which testimony was consistent with that 
previously reported in this decision.  

In a December 1999 report, E. M. T., Ph.D., CRC, noted that 
the veteran had not been at his job since August 1999 because 
of severe symptomatology related to his service-connected 
PTSD and knee pain.  Dr. T. indicated that the veteran had 
experienced a flashback while "dealing with an inmate," and 
that his physician had taken him off permanent work.  Dr. T. 
concluded that the veteran was socially and industrially 
impaired due to his PTSD.  She assigned the veteran a GAF 
score of 39.  

In December 1999, the veteran testified at the RO in Detroit, 
Michigan regarding his claim and the problems he experienced.  

Upon evaluation by VA in March 2000, the examiner noted that 
he had reviewed the claims file prior to the examination.  
The examiner noted that the veteran had been involved in an 
assault at work and that he was off work on medical leave, 
primarily due to a physical disability (i.e., left knee).  
Once again, the veteran reported having nightmares, 
flashbacks, sleep disturbance, low energy, and a non-existent 
sex drive as symptoms of his PTSD.  He related that he worked 
out with weights for one-half an hour every other day and 
that he still enjoyed fishing and hunting.  He stated that he 
felt depressed and reclusive.  The veteran denied having any 
current suicidal thoughts.  (He stated that while he had once 
entertained suicidal thoughts, "that's a coward's way 
out.")  On a scale of one to ten, with ten being the most 
severely depressed, the veteran indicated that he was a 
three/four.  He reported that he was close to his wife and 
extended family but that he did not have a best friend.  

During the March 2000 examination, the VA examiner noted that 
the veteran was somewhat defensive and angry about having to 
attend another examination.  His speech was clear and there 
was no evidence of any speech defect or deficit.  The veteran 
reported having mild depression.  He denied having any 
suicidal thoughts or crying spells.  The veteran indicated 
that he had experienced a decreased interest in many facets 
of his life such as:  appetite, outdoor activities, and 
sexual relations.  The veteran was rational and logical 
throughout the entire examination.  In this regard, he showed 
no signs of any psychotic thought content or process.  He 
demonstrated no problems with concentration or standard 
arithmetic.  He reported having panic spells, which were 
physically manifested by anxiety attacks and pressure in his 
chest.  The veteran had a good fund of knowledge that was 
commensurate with his two years of college education.  He 
demonstrated an abstract thought process with standard items 
of similarity and he gave general meanings to old sayings or 
proverbs.  He completed a complex story problem in his head.  
When the examiner asked what the veteran would do if he found 
a letter on the sidewalk, the appellant noted that he would 
put it in the mailbox.  When asked what he would do if he was 
in a theater and there was fire, the veteran stated that he 
would "contact management."  The veteran spelled the word 
"world" forward and backwards.  He had a digit span of six 
digits forward and five digits backward.  

The March 2000 VA examiner noted that the veteran had been 
employed full time as a corrections officer until August 
1999, when he was placed on medical leave, and that he had 
been involved in criminal activity (i.e., resisting arrest, 
personal assault of his spouse, which was brought on by a 
flashback, and five charges of drunk and disorderly conduct).  
Overall, the VA examiner concluded that the veteran had 
markedly diminished interest or participation in significant 
activates, feelings of detachment from others, restricted 
range of affect (mostly depression), fear of anger, as well 
as a sense of foreshortened future.  The veteran had 
persistent symptoms of difficulty staying asleep, nightmares, 
sweats, irritability, outbursts of anger, hypervigilance 
(i.e., the veteran reported sitting with his back away from 
people so no one could approach him from the back and avoided 
facing any doors), and an exaggerated startled response.  The 
examiner entered a diagnosis of PTSD, and a GAF score of 55.  
The VA examiner concluded that while the veteran was 
currently on medical leave from his place of employment, his 
employment and occupational difficulties were exacerbated by 
his PTSD.  Overall, the VA examiner opined that the veteran 
had serious ongoing symptoms of recurrent PTSD.  

A June 2003 VA examination report reflects that the examiner 
had reviewed the veteran's extensive claims file and medical 
history prior to the examination.  The VA examiner noted that 
the veteran lived with his wife of twenty-four years and 
their son.  The examiner noted that the veteran was employed 
as a supervisor/sergeant at the Department of Corrections for 
the State of Michigan.  The veteran again reported having 
sleep disturbance, a decreased sex drive, and a diminished 
interest in hobbies (i.e., hunting) and social relationships 
(he denied having a best friend) due to his PTSD.  The VA 
examiner noted that the veteran had been involved in an 
altercation at work and that he had a history of criminal 
activity (i.e., domestic abuse, drunk and disorderly conduct 
and resisting arrest).  

Upon mental status evaluation by VA in June 2003, the veteran 
was cleanly dressed and he demonstrated adequate personal 
hygiene.  He walked with a slight limp.  His speech was clear 
and there was no evidence of speech defect or deficit.  There 
was no pressure of speech nor psychomotor retardation.  His 
affect was that of irritability and dysphoria.  When he was 
asked about depression, he stated, " I guess I don't have 
any emotion other than anger.  I feel like I'm alive, but 
dead inside, empty."  The veteran denied having any crying 
spells.  He indicated that he had sleep disturbance and a 
decreased appetite.  He denied having any suicidal plans. He 
was rational and logical, and there was no evidence of any 
psychotic thought process or thoughts.  The veteran described 
having periods of anger, which he expressed in road rage and 
by punching holes in the wall.  He reported having a panic 
attack once a week.  He indicated that he continued to 
experience obsessive thoughts and rituals (i.e., checking 
doors every night and the outside of his home) and flashbacks 
about Vietnam.  While the veteran maintained that he had 
problems with concentration, on examination he demonstrated 
having an abstract thought process with standard items of 
similarity as well as being able to provide general meaning 
to old sayings or proverbs.  He completed simple arithmetic, 
such as addition and multiplication, and performed a complex 
story problem in his head.  Upon testing of social judgment, 
he was asked what he would do if he found a letter outside in 
an envelop with a stamp on it, and he noted that he would 
place it "in the mailbox."  On testing of immediate memory 
and recall using a standard digit span test, he demonstrated 
a digit span of six digits forward and five digits backward.  
At the conclusion of the June 2003 VA examination, the 
examiner entered a diagnosis of chronic PTSD, and a GAF score 
of 55.  The VA examiner opined that the veteran had chronic 
PTSD symptoms including irritability, anhedonia, sleep 
disorder, and decreased social functioning that had affected 
his occupation and social life.  Overall the examiner opined 
that the GAF score of 55 was indicative of moderate (italics 
added) difficulty in social and occupational functioning.  In 
buttressing his opinion, the examiner pointed out that the 
veteran had been continuously employed by the Department of 
Corrections in the State of Michigan since 1985.  However, he 
did not appear to be "happy" in his marriage and did not 
see his employment as being productive.  The VA examiner felt 
that there was no other psychiatric illness that had 
contributed to the severity of the veteran's manifestations 
except his PTSD. 

Applying the foregoing criteria to the facts of the present 
case, the Board finds that the clinical evidence of record 
supports a grant of an initial 50 percent schedular rating 
for service-connected PTSD from the date the RO awarded 
service connection--June 16, 1998.

In support of the foregoing conclusion, the Board notes that 
a review of the extensive private and VA medical evidence of 
record reveals a disability picture of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect, impaired 
judgment, disturbances of mood and motivation, and difficulty 
in establishing and maintaining effective relationships.  
While the clinical evidence of record throughout the appeal 
reflects that the veteran had clear and coherent speech, and 
an abstract thought process, these same reports also reflect 
that he had impaired judgment as evidenced by his physical 
altercation at work and a criminal history of five charges of 
drunken and disorderly conduct, resisting arrest and personal 
assault of his spouse, which was brought on by a flashback.  
Furthermore, the clinical evidence has also consistently 
demonstrated that the veteran suffered from a restricted 
range of affect (i.e., depression), which has affected his 
ability to maintain an effective relationship with his wife 
and son.  Finally, the June 2003 VA the examiner opined that 
the GAF score of 55 was indicative of moderate difficulty in 
social and occupational functioning.  

In this case, the veteran does not have the symptomatology 
typical of a higher rating of 70 percent.  In this regard, 
although he has demonstrated impaired impulse control (i.e., 
physical altercation at work and a criminal history of 
charges of drunken and disorderly conduct, resisting arrest 
and personal assault) along with some obsessive and 
ritualistic behavior, he has not shown other symptomatology 
required by the 70 percent rating.  In this regard, the 
clinical evidence of record reflects that upon mental status 
evaluations by VA in February 1999, March 2000 and June 2003, 
the veteran's speech was clear with no evidence of any defect 
or deficit.  These reports also reflect that there was no 
evidence of neglect of personal appearance or hygiene.  There 
was also no evidence of suicidal ideation.  In any event, it 
is the criteria for the 50 percent rating that specifically 
refers to symptoms experienced by the veteran--problems such 
as disturbances of motivation and mood, impaired judgment, 
flattened affect, and difficulty in establishing and 
maintaining effective relationships, etc.  As noted 
previously, despite the veteran's PTSD symptomatology, he has 
maintained employment with the same employer since 1985.  
Furthermore, although the veteran has demonstrated problems 
with social isolation, such problems have not resulted in 
deficiencies in most areas.  Indeed, he has maintained a 
relationship, albeit a somewhat tumultuous one, with his wife 
and son.  Consequently, the Board finds that his PTSD 
symptoms are best represented by the criteria for a 50 
percent rating, not those for the 70 percent rating.  38 
C.F.R. § 4.130 (Diagnostic Code 9411) (2004).

Although the veteran has maintained that his PTSD symptoms 
have caused occupational impairment, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2004).  The current 
evidence of record does not demonstrate that PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his problems have an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  In any event, 
and as noted in the preceding paragraphs, the veteran has 
been continuously employed with the Department of Corrections 
for the State of Michigan since 1985.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in January 2001 and 
January 2004.  The January 2004 letter apprised the veteran 
of the provisions under the VCAA and the implementing 
regulations of the evidence needed to substantiate the claim 
on appeal, and the obligations of VA and the veteran with 
respect to producing that evidence.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including such things as records from any 
VA or private facility.  In addition, in an October 2003 
supplemental statement of the case, the RO informed the 
veteran that to substantiate his claim, the evidence must 
demonstrate that the disability has increased in severity and 
that it has met the specific criteria under the relevant 
diagnostic code for a higher evaluation.  Thus, the RO has 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, would be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been told of the necessity to submit all 
pertinent evidence in his possession.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
(Although the January 2004 notice required by the VCAA was 
not completed until after the RO adjudicated the appellant's 
claim in July 1999, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
has been afforded VA examinations regarding his claim on 
appeal.  These examinations were performed by VA in February 
1999, March 2000 and June 2003.  In addition, private and VA 
treatment reports have been submitted by the veteran and VA 
with respect to the claim on appeal.  Additionally, the 
veteran has testified at a hearing regarding his claim.  As a 
result, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  


ORDER

A 50 percent schedular evaluation for PTSD from June 16, 
1998, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


